—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Posner, J.), entered July 6, 2000, which granted the separate motions of the defendant Yale University and the defendant Waldbaum’s, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ separate motions for summary judgment since each defendant established that, as an owner or occupant of the land abutting the public sidewalk where the injured plaintiff allegedly fell, it *416did not, solely by reason of being an abutting owner or occupant, owe to the public a duty to keep the sidewalk in a safe condition (see, Roark v Hunting, 24 NY2d 470). Furthermore, each defendant established, inter alia, that it did not negligently construct or repair the public sidewalk where the injured plaintiff allegedly fell (see, Hausser v Giunta, 88 NY2d 449, 452-453).
The granting of summary judgment on this record was not premature, as there was only hope and speculation as to what additional discovery would uncover (see, Martinez v City of New York, 276 AD2d 756, 757; Moriello v Stormville Airport Antique Show & Flea Mkt., 271 AD2d 664; Mazzaferro v Barterama Corp., 218 AD2d 643). O’Brien, J. P., Krausman, Schmidt and Crane, JJ., concur.